Citation Nr: 9930450	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-24 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a spinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel

INTRODUCTION

The veteran had active duty in the Army from November 1992 to 
March 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, in which the RO denied entitlement to 
service connection for a spinal disorder.  Subsequent to the 
initiation of her appeal, the veteran's claims file was 
transferred to the RO in Los Angeles, California, because she 
currently resides in that area.  The veteran perfected an 
appeal of the November 1993 decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been requested or obtained.

2. Although the physical examination at service entry 
revealed no spinal disorder, the overall evidence clearly and 
unmistakably establishes that the spinal disorder pre-existed 
service. 

3. The evidence does not show that the pre-existing spinal 
disorder underwent an increase in disability during active 
service.


CONCLUSION OF LAW

The spinal disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § §  1111, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records reflect an August 1992 
entrance examination where the spine was found to be normal.  
According to a June 1992 medical screening form and the 
August 1992 medical history report, she did not report ever 
experiencing any back problems.  In December 1992, however, 
after approximately three weeks into advanced infantry 
training, the veteran complained of severe back pain and was 
treated on three separate occasions.  An X-ray study showed 
mid-thoracic degenerative changes.  In February 1993, the 
veteran was treated twice for back pain and at that time she 
informed the physician that the pain had been ongoing for 
three months.  She also told the physician that the current 
back pain had been present for two and half to three years 
and that she had been treated by a private physician, 
chiropractor, and orthopedist.  The physician diagnosed the 
symptoms and clinical findings as degenerative arthritis of 
the thoracic spine that existed prior to service. 

The veteran's discharge certificate shows that she was 
separated from service on the basis that she did not meet the 
procurement medical fitness standards.  This determination 
was based on the findings of a Medical Evaluation Board 
(MEB).  In a February 1993 report the MEB found that the 
veteran had a history of thoracic pain syndrome that existed 
prior to her entry into service, having required treatment by 
a chiropractor and orthopedist for the previous two years.  
The veteran reported having had back pain since beginning 
basic training that increased with physical training.  Based 
on the X-ray and clinical findings, the MEB determined that 
the veteran had thoracic spine pain syndrome and degenerative 
arthritis of the thoracic spine that had existed prior to 
entry into service.  The MEB also determined that the 
disorder had not been aggravated by service, and recommended 
that the veteran be separated from service for failure to 
meet medical procurement standards. 

The veteran claimed entitlement to VA disability compensation 
in July 1993, at which time she indicated that she had spinal 
arthritis.  She submitted a letter from a chiropractor in 
support of her claim.  The August 1993 letter indicates that 
the veteran had been treated for a cervical/brachial syndrome 
and a dorsal sprain with intercostal neuralgia in November 
and December 1988.  According to the chiropractor, the 
veteran received treatment until December 1988, at which time 
she was discharged and her problem was totally resolved with 
no residual effects.  The veteran explained that she was 
submitting this letter from the chiropractor as evidence that 
her existing condition did not exist in 1989, which was the 
last time she needed his service.

The veteran also submitted an October 1990 letter from an 
orthopedist who stated that the veteran was totally disabled 
from June to October 1990 with severe exacerbations of the 
lumbar spine.  The orthopedist further stated that after 
treatment, the veteran recovered sufficiently to resume her 
regular occupational duties in October 1990 and that her 
treatment continued.

The veteran also submitted a March 1994 letter from the Chief 
of Rheumatology at the Brooklyn Hospital Center in which the 
rheumatologist stated that the veteran had vague back and 
chest pains of almost two years' duration and that a thoracic 
spine X-ray was unremarkable.  He also stated that a lateral 
chest X-ray showed minimal osteophytes, but that the 
osteophytes would not account for her symptoms.  

A personal hearing was held in March 1994 where the veteran 
explained that she was in the service for three weeks, had 
completed basic training, and was starting advanced infantry 
training when the physical activity became more strenuous.  
She stated that due to the strenuous activity, she began 
experiencing severe back pain and was taken to the hospital.  
When asked about any specific injury that occurred during 
basic training, she responded by stating that she could not 
pinpoint any specific thing that she did during her basic 
training that would have caused such severe back pain. 

During the personal hearing the veteran also stated that her 
condition did not exist prior to service and that the 
condition she was diagnosed with while in the military, 
degenerative arthritis of the spine, does not currently 
exist.  According to the veteran, she is currently seeing an 
arthritic specialist who has informed her that there is no 
evidence of degenerative arthritis of the spine.

The veteran further stated that her back pain had not 
subsided since she left service, but that she did go back to 
work in October 1993.  She stated, however, that she stopped 
working in January 1994 because of back pain.  This was a job 
she previously held before entering service and, according to 
her, she did not experience any back problems on this job 
prior to entering into service.  As to prior back pain, she 
stated that she went to a chiropractor prior to service 
mainly for her lower back, but that after that she did not 
have any problems with her lower back.  She also stated that 
she had a complete physical examination prior to entering 
service and at that time she did not experience any back 
pain.  

In her June 1994 substantive appeal, the veteran again stated 
that the trauma she suffered did not exist prior to her entry 
into basic training.  According to her, she did not suffer 
the discomfort, agonizing pain, and limited use in movement 
prior to her entry into service.  She went on to state, 
however, that if her condition was manifested or existed 
prior to service, that her condition worsened due to service.  
She stated that her condition was continuously aggravated by 
the constant strain, traumatic exercises, and painful 
maneuvers she was forced to do while in basic training.  

The RO requested the VA medical center (MC) to provide the 
veteran a medical examination for the purpose of obtaining a 
medical opinion on whether her pre-existing back disorder was 
aggravated by service, as claimed by the veteran.  The 
examination was scheduled for March 1998, but the veteran 
failed to report for the examination.  No explanation was 
provided for the veteran's failure to report for the 
examination. 


II. Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or a disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. §  3.303 (1999).

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § § 1111, 1137; 
38 C.F.R. § 3.304; Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  The burden of proof is on the VA to rebut the 
presumption of soundness with evidence that the disability 
pre-existed service.  Doran v. Brown, 6 Vet. App. 283 (1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999).  Temporary 
flare-ups of a pre-existing disorder during service, without 
evidence of a worsening of the underlying condition, does not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  The veteran's statements that a pre-existing 
disorder worsened in service is not probative of aggravation 
of a pre-existing disorder.  Routen v. Brown, 10 Vet. App. 
183 (1997).  

The Court of Appeals for Veterans Claims (Court) has held 
that a determination by a MEB that a disorder pre-existed and 
was not aggravated by service may be sufficient to overcome 
the presumptions of soundness and aggravation, even if the 
determination is based on the veteran's reported history, due 
to the investigative and adjudicative power of the MEB and 
the due process requirements contained in the Department of 
Defense Evaluation Manual.  Gahman v. West, 12 Vet. App. 406 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed.Cir. 1997), 
cert. denied, 118 S.Ct. 2348 (1998).  A well-grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
 126 F.3d 1468.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App.91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996)(table).  

If the claim is based on the aggravation of a pre-existing 
disorder during service, the second Caluza element, in terms 
of aggravation, is satisfied if the service medical records 
document treatment for the claimed disorder during service.  
See Maxson v. West, 12 Vet. App. 453 (1999).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

III. Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a).  That is, 
she has presented a claim which is plausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  She has presented medical evidence of 
a diagnosis of a current back disorder and the service 
medical records show that she received treatment for the back 
disorder during service.  In addition, because her claim for 
service connection was submitted within four months of her 
separation from service due to the back disorder, the 
evidence in the service medical records is sufficient to show 
a nexus to service.  See Maxson, 12 Vet. App. at 453; see 
also Hampton v. Gober, 10 Vet. App. 481 (1997).  The Board 
notes that the RO attempted to provide the veteran with a VA 
examination for the purpose obtaining a medical opinion on 
whether her pre-existing back disorder had been aggravated by 
service.  The veteran did not, however, appear for the 
examination.  Because she failed to report for the scheduled 
examination, the claim shall be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Because the existence of a back disorder was not found on 
examination when the veteran entered service, she is entitled 
to the presumption of soundness on entering service.  
38 C.F.R. § 3.304(b).  The Board finds, however, that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence.  The veteran submitted an October 1990 
private medical report showing that she was totally disabled 
due to a severe exacerbation "of the lumbar spine" from 
June to October 1990.  The service medical records show that 
she initially complained of back pain in December 1992, 
approximately four weeks after entering service, and she 
reported having had back pain for two and a half to three 
years.  In February 1993, approximately six months after 
entering service, the diagnosis of degenerative arthritis of 
the thoracic spine was made.  In addition, the veteran was 
separated from service based on the findings of a Medical 
Evaluation Board, which found that the back disorder had pre-
existed service.  For these reasons, the Board has determined 
that the evidence clearly and unmistakably shows that the 
veteran's low back disorder existed prior to her entering 
service.  Gahman, 12 Vet. App. at 406.  

Because the veteran's back disorder is found to have pre-
existed service, service connection is warranted only if the 
disorder was aggravated by service.  A pre-existing disorder 
will be found to have been aggravated during service where 
there is an increase in severity of the underlying disability 
during service, unless the increase in disability was due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
An acute exacerbation of symptoms does not constitute 
evidence of an increase in the severity of the underlying 
disability.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
Although the service medical records show that the veteran 
received treatment for back pain numerous times during 
service, the medical evidence does not indicate that a 
chronic increase in the severity of the underlying disorder 
occurred.  

The MEB determined that the back disorder was not aggravated 
by service.  The only evidence of a spinal disorder as a 
result of an in-service aggravation of the pre-existing 
disorder is the veteran's own opinion.  In her June 1994 
appeal, the veteran maintained that her spinal disorder was 
not a pre-existing injury but that if her disorder did exist 
prior to service, she had medical records which showed that 
her condition worsened while in service.  The only evidence 
she submitted regarding her spinal disorder is an October 
1990 letter from an orthopedist stating that she was totally 
disabled because of severe exacerbations of the spine from 
June 1990 to October 1990, an August 1993 letter from a 
chiropractor who treated her for back pain until December 
1988, and a March 1994 letter from Brooklyn Hospital Center 
stating that she had vague back and chest pains for almost 
two years.  To date, the veteran has not submitted any 
medical evidence regarding aggravation of her spinal disorder 
during service and the veteran's statements that the pre-
existing disorder worsened in-service is not probative of 
aggravation of the pre-existing disorder.  Routen, 10 Vet. 
App. at 183.  

In light of the above, the Board finds that the determination 
of the MEB is the most probative.  The findings therein are 
based on examinations of the veteran's spine in the condition 
in which it existed at the time of service.  The MEB stated 
unequivocally that the veteran's spinal disorder was not 
aggravated during active duty.  The Board finds, therefore, 
that an increase in the severity of the back disorder did not 
occur during service, and that the presumption of aggravation 
does not apply.  



ORDER

Entitlement to service connection for a spinal disorder is 
denied.




_______________________________________________
THOMAS J. DANNAHER
Member, Board of Veterans' Appeals




 

